Citation Nr: 1540788	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-12 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease, status post stenting and bypass surgery with scar (CAD), evaluated as 60 percent disabling prior to September 1, 2014 and as 30 percent disabling thereafter, to include whether the rating reduction from 60 percent to 30 percent, effective September 1, 2014, was proper.

2.  Entitlement to an increased rating for diabetes mellitus, type II with microalbuminuria (DM), evaluated as 20 percent disabling prior to March 1, 2015, and as 10 percent disabling thereafter, to include whether the rating reduction from 20 percent to 10 percent, effective March 1, 2015, was proper.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.

4.  Entitlement to a rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.

5.  Entitlement to a total disability rating due to individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In June 2015, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for CAD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The 20 percent rating for DM was reduced without observation of regulatory requirements.

2.  The Veteran's DM requires the use of an oral hypoglycemic agent and a restricted diet; the need for restricted activities is not demonstrated. 

2.  The left lower extremity diabetic peripheral neuropathy is manifested by no more than mild sensory deficits.

3.  The right lower extremity diabetic peripheral neuropathy is manifested by no more than mild sensory deficits.


CONCLUSIONS OF LAW

1.  The reduction of a 20 percent rating for DM to 10 percent disabling effective March 1, 2015, is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) 
(West 2014); 38 C.F.R. §§ 3.105, 3.344(c) (2015).

2.  The criteria for a rating in excess of 20 percent for DM have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 (2015). 

3.  The criteria for a rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155  5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8520, 8521 (2015).

4.  The criteria for a rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8520, 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). 

By way of a February 2012 pre-adjudication letter, VA notified the Veteran that to establish increased ratings, the evidence must show that his service-connected disabilities had gotten worse.  The letter also notified the Veteran of the parties' responsibilities for obtaining evidence, the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, a December 2014 supplemental statement of the case readjudicated the claims after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify. 

VA has also complied with its duty to assist the Veteran in the development of his claims.  The record contains service treatment records, VA treatment records, private treatment records, and lay statements.  There is no indication in the record that any additional relevant evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was also afforded several VA examinations for his DM and peripheral neuropathy claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the Veteran's statements, and document that the examiners conducted full examinations of the Veteran.

Reduction in Rating for DM

In a December 2011 rating decision, the Veteran was awarded service connection for DM associated with herbicide exposure and assigned a 20 percent evaluation, effective March 9, 2011.  A November 2014 rating decision reduced the rating for DM to 10 percent, effective March 1, 2015, based on July 2014 VA outpatient treatment records, showing that the Veteran had been taken off of his oral hypoglycemic medication (metformin).  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition). 

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

However, 38 C.F.R. § 3.105(e) does not apply if the rating reduction does not reduce the veteran's net compensation.  See VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran). 

Where a rating has been in effect for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a.).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the United States Court of Appeals for Veterans Claims (Court) stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. 
§ 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18. 

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The Board notes that while the 20 percent rating for DM was not in effect for more than five years, compliance with the provisions of 38 C.F.R. § 3.344, requiring not only improvement in a disability, but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work is still required.  See 38 C.F.R. § 3.344; Brown (Kevin) v. Brown, 5 Vet. App.413, 421 (1993) ("Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."). 

The November 2014 decision that reduced the disability rating for the Veteran's DM to 10 percent did not cite to 38 C.F.R. § 3.344, nor did it discuss its application to the current appeal.  There is no mention of whether the improvement was sustained under the ordinary conditions of life. 

The RO reduced the Veteran's disability rating based on a single evaluation in July 2014 during VA outpatient treatment, where it was noted that because the Veteran's last two HgA1c readings were within normal limits, it was suggested that he discontinue using metformin.  There was no complete examination done prior to the November 2014 rating decision that would support the reduction.  Moreover, the last complete examination, conducted in February 2014 showed that the Veteran was still using metformin.  While DM is not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344; that listing is not exclusive, and DM would seem to be the type of disability that is subject to episodic improvement.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  
38 C.F.R. § 3.344(a).

In this regard, the Board finds that the medical evidence of record at the time of the rating reduction was inadequate to meet the 38 C.F.R. § 3.344(a) criteria.  The Board has reached this conclusion because although the July 2014 VA treatment records noted that the Veteran was experiencing the best glucose control he had had in a long time, they also noted that the Veteran had been making lifestyle changes that likely contributed to this control in blood glucose, such as decreasing his intake of red meat and sweets, abstaining from alcohol, and drinking more water.  Nothing found in the VA treatment records, or in any of the other medical evidence found in the claims file at the time of the reduction, indicates that it was "reasonably certain that the improvement will be maintained under the ordinary conditions of life."  
38 C.F.R. § 3.344(a).  In this regard, the Board notes that the July 2014 treatment appears to be the first time that the Veteran was advised to stop taking his hypoglycemic medication.  Furthermore, as noted above, there was no complete examination conducted prior to the November 2014 rating decision that yielded results supporting the reduction.  Rather, the last complete examination, conducted just five months earlier than the July 2014 VA outpatient visit, shows that the Veteran was still using metformin.  Furthermore, the July 2014 notes indicate that the Veteran had not been checking his blood glucose lately.  There is no indication in the record as to how well controlled the Veteran's blood glucose was at the time of the November 2014 rating decision.  Moreover, there is no medical opinion addressing this question.

The RO violated the due process protection of 38 C.F.R. § 3.105(e), and failed to consider and apply the provisions of 38 C.F.R. § 3.344.  Therefore, the reduction is void ab initio, and restoration of the 20 percent rating for DM is warranted as of March 1, 2015.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); See also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419. 
While it might be argued that the Veteran's condition had in fact improved materially, and that the reduction was therefore factually accurate in terms of the degree of disability he experienced, an "after-the-fact justification cannot resurrect a flawed rating, one which was arrived at in derogation of the regulations."  Dofflemyer, at 282.

General Rating Criteria for Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Increased Rating for DM

Ratings for DM are governed by criteria and set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913. 

A rating of 10 percent is assigned for DM that is managed by a restricted diet only.  A rating of 20 percent is assigned for DM requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned for DM requiring insulin, a restricted diet, and regulation of activities. 

A rating of 60 percent is assigned for DM requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated. 

A rating of 100 percent is assigned for DM requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913. 

Noncompensable complications are considered part of the diabetic process under Code 7913.  See Note 1 to Code 7913. 

The criteria for a 40 percent rating under Diagnostic Code 7913 are conjunctive not disjunctive-i.e. there must be insulin dependence and restricted diet and regulation of activities.   "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The Veteran was afforded a VA examination in December 2011, in response to his claim for service connection.  He reported  that he was diagnosed with DM in 2003, and that he was taking an oral hypoglycemic agent for control of his diabetes.  He denied any regulation of activities due to his diabetes, and denied any hospitalizations due to episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  He was diagnosed with DM, type II with albuminuria.  

As noted above, in a December 2011 rating decision, he was granted service connection for DM and assigned a 20 percent evaluation, effective March 9, 2011.  He filed a claim for an increased rating in January 2012.

In response to his claim, he was afforded another VA examination in January 2013.  
The examiner noted that the Veteran's DM was managed by diet and medication, and that there was no requirement for regulation of activities to control the disease.

The Veteran was afforded another VA examination in February 2014.  It was noted at that time that he was still using metformin.  

A few months later, in July 2014, VA treatment records noted that the Veteran was experiencing the best glucose control he had had in a long time, and that he had not been checking his blood glucose because he had been doing so well.  It was also noted that he had been making lifestyle changes that likely contributed to this control in blood glucose, such as decreasing his intake of red meat and sweets, abstaining from alcohol, and drinking more water.  The physician recommended that he stop using metformin because his last two blood glucose readings were within normal limits.  However, the Board notes that this July 2014 VA treatment appears to be the time the Veteran was told not to use his hypoglycemic medication, and as noted above, a full examination of the Veteran was not done after this treatment.  Therefore, as noted above, the Board finds that the evidence does not show definite sustained improvement of the Veteran's DM, to warrant a reduction in his current evaluation of 20 percent.  

However, the Board also finds that although the above evidence shows that the Veteran's DM has required hypoglycemic agents, and a restricted diet, there is no evidence, VA or private, showing that he has been advised to restrict his activities due to his disability.  Accordingly, a disability rating greater than 20 percent under Diagnostic Code 7913 is not warranted. 38 U.S.C.A. § 5107(b); Camacho.

Increased Rating for Diabetic Peripheral Neuropathy of the 
Left and Right Lower Extremities

The Veteran also asserts that higher ratings are warranted for neuropathy of the lower extremities.  The Veteran's diabetic peripheral neuropathy for the right and left lower extremities is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8626 for neuritis of the anterior crural nerve (femoral).

Under Diagnostic Code 8526, incomplete paralysis of the femoral nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  Complete paralysis warrants a 40 percent evaluation when there is paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

During a December 2011 VA examination, the Veteran reported numbness in the bilateral lower extremities.  The examiner noted that muscle strength was 5/5 (normal) throughout both lower extremities.  Deep tendon reflexes were normal, bilateral lower extremities.  Sensory perception to light touch was normal except for foot/toes, bilaterally.  Sensory perception to vibration sensation was decreased, bilateral lower extremities.  The examiner reported finding no evidence of muscle atrophy or skin changes.  Assessment was diabetic lower extremity peripheral neuropathy, but the examiner reported all lower nerve groups were "normal."  
Electrodiagnostic testing was not done.

During a January 2013 VA examination, the Veteran was unable to elaborate or recite any history of symptoms related to lower extremity diabetic peripheral neuropathy.  He denied that the condition negatively impacted his daily activities or
occupational pursuits.  He also denied any symptoms of diabetic peripheral neuropathy.  The examiner noted that muscle strength was 5/5 (normal) throughout both lower extremities.  Deep tendon reflexes were normal, bilateral lower extremities.  Sensory perception was normal to light touch, vibration, and cold stimulus throughout both lower extremities.  Electrodiagnostic testing was
completed by a neurologist/physician.  The neurologist reported that there was no electrophysiologic evidence of radiculopathy, plexopathy, neuropathy (entrapment or general) or myopathy.  

The Veteran was afforded his most recent examination in February 2014.  He denied any problems with his feet.  He reported that he was told a number of
years before that he had peripheral neuropathy, but EMGs did not support that
diagnosis.  During a March 2011 office visit, he complained of pins and needles in his hands and legs, not his feet.  The examiner noted that this is not the usual presentation of diabetic peripheral neuropathy.  EMGs were done of the hands
that determined carpal tunnel rather than diabetic peripheral neuropathy.  After neurological testing and examination of the Veteran, the examiner concluded that there was no diagnosis of diabetic peripheral neuropathy.  He noted that the presumptive diagnosis made in March 2011 was based on symptoms that are not typical for diabetic peripheral neuropathy.  Typically symptoms begin in the feet, not in the legs.  Symptoms in the hands were a later finding, and the Veteran had no complaints of the feet or hands.

The Board finds that, as there is no evidence of any more than mild peripheral neuropathy of the lower extremities at any time during the appeal period, ratings higher than 10 percent are not warranted.  Specifically, as noted above, there is no probative evidence of peripheral neuropathy of the lower extremities.  Although the December 2011 VA examiner diagnosed diabetic lower extremity peripheral neuropathy, he also noted that all lower nerve groups were normal, and no electrodiagnostic testing was done at that time.  Furthermore, as noted above, the February 2014 VA examiner noted that the presumptive diagnosis made in March 2011 was based on symptoms that are not typical for diabetic peripheral neuropathy.  

Although the Veteran's statements of worsening of this disorder are competent and credible evidence, his statements are outweighed by the medical evidence that addresses the specific objective and subjective criteria necessary for a rating in excess of that initially assigned for his service-connected peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claims.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

As to consideration of referral for extraschedular ratings, the Board finds that the Veteran's symptomatology for the disabilities at issue in this appeal are reasonably contemplated by the rating schedule.  The Veteran's peripheral neuropathy of the lower extremities is manifested by sensory involvement, and his DM is manifested by symptoms, which require a restricted diet and the use of a hypoglycemic agent; criteria specifically contemplated by the rating criteria.  The Veteran has not described, and a review of the VA treatment records and examination reports fails to reveal, exceptional or unusual symptomatology.  In sum, there is no indication that the average industrial impairment from the disabilities exceeds that contemplated by the assigned ratings.  See 38 C.F.R. § 4.1.  Accordingly, referral of these claims for extraschedular consideration is unwarranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

The reduction in the rating for DM from 20 to 10 percent, effective March 1, 2015, was not proper and the 20 percent rating is restored.

A rating in excess of 20 percent for DM is denied.

A rating in excess of 10 percent for peripheral neuropathy, right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy, left lower extremity, is denied


REMAND

Regarding whether the reduction in the evaluation for CAD was proper, additional development is required before the claim may be adjudicated.

In an August 2011 rating decision, the RO granted service connection for coronary artery disease status post stenting and bypass surgery with scar (CAD).  A 100 percent rating was assigned from January 20, 1999 to March 31, 1999; a 30 percent rating was assigned from April 1, 1999 to September 19, 2005; and a 60 percent rating was assigned, effective September 20, 2005, based upon VA treatment records on that date showing a left ventricular ejection fraction of 50%.  This was again confirmed by a VA examination report dated March 29, 2011.  The decision further noted that cardiac testing in April 2011 revealed a dilated left ventricle with an ejection fraction in the "50% range".   Exercise stress testing in July 2011 revealed a METs level of 7.1.  In a June 2014 rating decision, the RO reduced the rating for CAD to 30 percent, effective September 1, 2014, based on the results from February 2012, February 2013 and February 2014 VA examinations, and VA outpatient treatment records dated through May 2014.

A VA examination conducted in February 2012, in conjunction with a claim for individual unemployability, reported that the Veteran was on continuous medication for his heart disease.  There was no evidence of congestive heart failure, he had a METs level of 7.1 per the stress testing, there was evidence of cardiac hypertrophy or dilatation, and his left ventricle ejection fraction was 53%.  

A VA examination dated in February 2013 revealed the Veteran was still on continuous medication for his heart disease.  There was no evidence of congestive heart failure.  His METs level was found to be greater than 7 but less than 10, and an echocardiogram completed in June 2012 confirmed there was still evidence of cardiac hypertrophy or dilatation, with a left ventricle ejection fraction of 55%.  
A VA examination conducted in February 2014 notes the Veteran reported doing well, with no change in cardiac status over the past few years.  The exam findings noted continuous medication.   He had no evidence of congestive heart failure.  A METs level of greater than 7 but less than 10 was confirmed, and the ejection fraction of 55% was confirmed.  The doctor noted that the echocardiogram that was completed in June 2012 was still representative of current function, as there had not been any new complaints, or other evidence of worsening.  A second review of the June 2012 echocardiogram confirmed mild concentric left ventricular hypertrophy, and an ejection fraction of 55-60%.  The report noted improvement when compared with the echocardiogram in April 2011.  

The Veteran underwent an exercise stress tolerance test in June 2014.  There was evidence of ischemia, and he had been referred for further consultation at the Salt Lake City VA Medical Center.  He exercised to a level of 7 METs, and his left ventricular ejection fraction was 55 percent, which is considered normal.
July 2014 VA outpatient treatment records show that the examiner was surprised that the Veteran's service-connected disability rating had been reduced by ten percent due to presumed stability of his cardiac status.  The examiner noted further that the Veteran was stable only because of ongoing monitoring and medicating by his doctors.  

The Veteran was seen at the Salt Lake City VA Medical Center in September 2014.  He reported essentially no symptoms related to chest pain or palpitations, or lower extremity swelling.  He did report some shortness of breath, but treatment note indicates that this was possibly due to his co-existing respiratory disorder.  Assessment was for known CAD without any symptoms, but with abnormal stress test.  Plan was for maximum medication management without invasive procedures at that time.

The Board notes that the 60 percent rating for CAD had been in effect from September 20, 2005 to September 1, 2014, which is over five years.  In cases where a rating has been in effect for more than 5 years, changes of medical findings or diagnosis must be addressed in a way as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a) and (c).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. 

By contrast, if the evidence indicates that the improvement is temporary or episodic in nature, the rating will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  Failure to observe C.F.R. § 3.344(a) will render the reduction per se improper.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As the 60 percent rating for the Veteran's CAD was in place for over 5 years, there must be a determination as to whether his disability has stabilized.  38 C.F.R. 
§ 3.344(a) and (c).  In this case, the Board finds that it is unclear whether his CAD has indeed stabilized.  In this regard, as noted above, the Veteran had his last VA examination in February 2014, and was shown to have improved at that time.  However, during VA outpatient treatment for his CAD in July 2014, the VA treating physician indicated that he was surprised when the Veteran reported that his service-connected evaluation had been reduced by 10 percent, based on presumed stability of his cardiac status.  The physician noted that the Veteran was only stable because of ongoing monitoring and medicating by his doctors.  The physician also noted that the compensation and pension examination report did not list pravastatin as one of the Veteran's cardiovascular medications, but pravastatin was specifically prescribed to treat hyperlipidemia and to prevent the need for further CAD intervention.  Furthermore, the Board notes that the Veteran did have an abnormal stress test during VA treatment in September 2014.  Based on this evidence, the Board finds that a new VA examination is necessary to ascertain the current extent of the Veteran's service-connected CAD.

Finally, as to the issue of TDIU, this issue is part of the underlying appeal and must be addressed when the claim is readjudicated.  However, it should not be considered until the necessary development of the underlying CAD increased rating claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a decision cannot be rendered unless both are adjudicated).  An opinion is also necessary on this question, in view of the Board's decision to restore the 20 percent evaluation for the service-connected DM, discussed above.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Acquire any treatment records that may be available from the VA Medical Center in Salt Lake City, or from any other VA medical center where the Veteran has received treatment since September 2014.

If the Veteran has received any private treatment related to his CAD, and such records are not already associated in the claims folder, they should be acquired after obtaining the Veteran's authorization.

The attempts to obtain these records should be specifically documented in the claims file.  If the Veteran fails to provide proper authorization or the records are unavailable, this should also be specifically noted.

2.  After completing the development noted above, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his service-connected CAD.  
The Veteran's claims file should be made available and the examination report should indicate that the claims file was reviewed by the examiner.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include a laboratory determination of METs by exercise testing and an assessment of left ventricular dysfunction with an estimated ejection fraction. 

With regard to METs testing (if such testing is deemed necessary), the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.  If possible, the examiner should address whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected CAD with atrial fibrillation on METs testing, from those attributable to any nonservice-connected disability (to include poor conditioning and obesity).  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment.

The examiner should discuss the Veteran's CAD condition overall and whether any improvement has been demonstrated since February 2012.

The examiner is also specifically requested to comment on the functional effects of the Veteran's CAD with atrial fibrillation relative to his ability to secure and follow substantially gainful employment. 

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  

If the examiner is unable to provide any opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

3.  After completing the development noted above, refer the Veteran's claims file to a suitably qualified examiner so that he or she may comment on the functional effects of all of the Veteran's service-connected disabilities, relative to his ability to obtain and maintain substantially gainfully employment.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion/comments.  The examination report should indicate that the claims file was reviewed by the examiner. 

A complete rationale should be given for all conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

The examiner should neither consider nor mention the Veteran's nonservice-connected disabilities and the Veteran's age in the discussion of functional effects relative to the ability to engage in substantially gainful employment.

4.  If the evidence indicates that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment at any time during the appeal period, and he does not meet the schedular criteria for TDIU, refer the Veteran's claim to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

5.  Readjudicate the Veteran's claims for an increased rating for CAD and entitlement to TDIU.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


